UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12992 SYNTHETECH, INC. (Exact name of registrant as specified in its charter) OREGON 84-0845771 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1290 Industrial Way, Albany, Oregon97322 (Address of principal executive offices)(Zip code) (541) 967-6575 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NOX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES NOX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESX NO Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large Accelerated FilerAccelerated FilerNon-Accelerated FilerX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES NOX The aggregate market value of the registrant's Common Stock held by non-affiliates of the registrant, computed by reference to the last sales price ($0.77) as reported by the Over-the-Counter Bulletin Boards, as of the last business day of the registrant’s most recently completed second fiscal quarter (September 30, 2007), was $10,174,128 As of June 6, 2008, there were 14,631,614 shares of the registrant’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Selected portions of the registrant’s Proxy Statement for the 2008 Annual Meeting of Shareholders are incorporated by reference into Part III of this Form 10-K. Table of Contents Page PART I Item 1 Business 1 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 10 Item 2 Properties 10 Item 3 Legal Proceedings 10 Item 4 Submission of Matters to a Vote of Security Holders 10 PART II Item 5 Market for Registrant’s Common Stock, Related Shareholder Matters and Issuer Purchases of Equity Securities 12 Item 6 Selected Financial Data 14 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosure About Market Risk 28 Item 8 Financial Statements and Supplementary Data 29 Item 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 53 Item 9A Controls and Procedures 53 Item 9B Other Information 54 PART III Item 10 Directors, Executive Officers and Corporate Governance 54 Item 11 Executive Compensation 55 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 55 Item 13 Certain Relationships and Related Transactions, and Director Independence 58 Item 14 Principal Accounting Fees and Services 58 PART IV Item 15 Exhibits and Financial Statement Schedules 59 Signatures 61 PART I ITEM 1.BUSINESS The following discussion of Synthetech's business should be read in conjunction with our financial statements and the related notes and other financial information appearing elsewhere in this Annual Report on Form 10-K. This discussion contains forward-looking statements relating to future events or the future financial performance of Synthetech.Synthetech’s actual results could differ materially from those anticipated in these forward-looking statements. Please see "Forward-Looking Statements" included in Item 7 "Management’s Discussion and Analysis of Financial Condition and Results of Operations" and Item 1A "Risk Factors," for a discussion of certain of the uncertainties, risks and assumptions associated with these statements. General Synthetech, Inc., an Oregon corporation incorporated in 1981, is a fine chemicals company specializing in organic synthesis, biocatalysis and chiral technologies.Synthetech develops and manufactures amino acid derivatives, specialty amino acids, peptide fragments, proprietary custom chiral intermediates and specialty resins, in accordance with guidelines for Current Good Manufacturing Practices (cGMP) of pharmaceutical ingredients. Synthetech’s products are used in the development and manufacture of therapeutic peptides and peptidomimetic (peptide-like) and small molecule drugs in clinical studies and commercial applications.Synthetech’s domestic and international customer base includes major pharmaceutical companies as well as contract drug synthesis firms, emerging biotechnology (virtual pharmaceutical) and medical device companies. Synthetech’s products apply to a broad spectrum of drugs with indications for the treatment of AIDS, cancers, hepatitis C, cardiovascular and other diseases.In addition to supporting projects in the traditional pharmaceutical market, Synthetech also supports projects in the medical device and selected industrial sectors. Synthetech’s research and development and production facilities are designed to support development projects that may only require kilograms of material and commercial-scale projects that may require beyond 100 tons of material.Synthetech’s facilities have the capacity and flexibility to process a variety of customer projects simultaneously in multi-purpose equipment using complex chemical reaction sequences.From years of experience in producing amino acid derivatives, Synthetech leverages its strong chiral chemistry technology in providing unique solutions to its customers' needs. Market Overview Demand for Synthetech’s products is driven by the market for the peptide, peptidomimetic and small molecule drugs into which they are incorporated.Peptide drugs are chains of generally three to 50 amino acids that retain their peptide structure after completion of drug manufacturing.Because peptides occurring naturally in the human body regulate many of the body's complex biochemical systems, numerous pharmaceutical customers evaluate peptide drug candidates to determine their ability to regulate these systems in promoting health or hindering disease.Because their structures and characteristics are similar to the human body’s peptides and enzymes, peptide drugs are quite potent and are typically administered through intravenous or other non-oral delivery paths.For clinical trial applications, Synthetech provides customers with products in the multi-kilogram quantities.At the marketed drug stage, customers utilize our products in tens or hundreds of kilogram quantities. Pharmaceutical companies also evaluate drug candidates commonly referred to as "peptidomimetic" drugs because they exhibit peptide-like qualities in molecules containing chemically modified amino acids (specialty amino acids) within non-peptide structures.Small molecule drugs also are developed for unique biological activity and may not contain any amino acids in their structures.
